Title: From Thomas Jefferson to J.J. Robinson, 8 April 1826
From: Jefferson, Thomas
To: Robinson, J.J.


Dear Sir
Monticello
Apr. 8. 26.
Age and ill health have for some time past rendered me unequal to the care of my affairs,  they have therefore been committed to the management of my grandson Th: J. R. the lottery particularly with which I have been indulged  has been entirely placed under his direction, insomuch that it is not in my power to answer the enquiries of your letter of Mar. 29. but he is at this time gone on Northwardly as far as N.Y. where he will  make & publish his final arrangements. I presume he will arrive there tomorrow, and that you will immediately learn from thence the particulars of your enquiry, and think you will certainly see himself on his return. I am truly sensible of the interest so kindly and generally taken in the embarrasments which have befallen me and with my acknolegemts to yourself to Majr C. P. Bennett whom you particularly name and other revolutionary friends I pray you to accept assurances of my great esteem and respectTh: J.